Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145594(37)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 145594
  v                                                                 COA: 307728
                                                                    Wayne CC: 1995-003838-FH
  WILLIAM CRAIG GARRETT,
             Defendant-Appellant.
  ____________________________________/

          On order of the Chief Justice, the motion of amicus curiae Attorney General for
  five minutes of oral argument from the time allotted to the Wayne County Prosecutor, in
  light of the agreement of the Wayne County Prosecutor, is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 4, 2013
                                                                               Clerk